Citation Nr: 1825824	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-39 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1957 to April 1960, and he died in November 2011.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a decision issued in June 2014 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

While the appellant initially requested to participate in a Board hearing when perfecting her appeal, she subsequently withdrew her hearing request, as reflected in a March 2015 statement of record, and has not since requested a hearing.  


FINDINGS OF FACT

1.  The Veteran passed away and was interred in November 2011.

2.  The appellant's application for burial benefits was received in January 2014, more than two years after the Veteran's interment.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected burial benefits have not been met.  38 U.S.C. §§ 2302, 2304 (2012); 38 C.F.R. §§ 3.1703, 3.1705 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C. § 2302; 38 C.F.R. § 3.1700.  

If a Veteran's death is not service-connected, as in this case, entitlement is based upon the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation, or would have been but for the receipt of retired pay; or, (2) the Veteran had an original or reopened claim for either benefit pending at the time of the Veteran's death and in the case of a reopened claim there is sufficient evidence of record on the date of the Veteran's death to show entitlement.  38 U.S.C. § 2302(a); 38 C.F.R. §§ 3.1700 (a)(2), 3.1705.  Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while hospitalized by VA (in a VA or non-VA facility).  38 C.F.R. §§ 3.1700 (a)(3), 3.1706. 

However, before the merits of the burial benefits claim may be addressed, the application must first be deemed to have been received within the prescribed time period.  In that regard, an application for nonservice-connected burial benefits must be filed within two years after the burial of the Veteran's body.  38 U.S.C. § 2304; 38 C.F.R. § 3.1703(a).

The Veteran in this case passed away and was interred in November 2011, and the appellant's current claim for burial benefits was completed by the appellant and received by VA in January 2014.  Unfortunately, as this claim was filed more than two years after the Veteran's burial, and there are no prior communications of record that could be construed as a burial benefits claim, the claim is therefore untimely.

The Board acknowledges the Veteran's honorable military service, as well as the appellant's assertion that she did not file a burial benefits claim within the prescribed time period as she was unaware of the availability of this burial benefit until 2014, and the Board finds the appellant's assertion sympathetic.  However, as the payment of burial benefits is based on specific guidelines which have not been met in this case, the Board is bound by the law and is without authority to waive the statutory time limit due to the appellant's lack of knowledge of the benefit in question.  38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  Accordingly, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected burial benefits is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


